ACCEPTED
                                                                                                                                                                                           04-15-00608-CR
                                                                                                                                                                               FOURTH COURT OF APPEALS
                                                                                                                                                                                    SAN ANTONIO, TEXAS
                                                                                                                                                                                     12/29/2015 5:46:51 PM
                                                                                                                                                                                            KEITH HOTTLE
                                                                                                                                                                                                    CLERK

                                                               NO.	  	  04-­‐15-­‐00608-­‐CR	  
                                                                                 	  
                                                       IN	  THE	  COURT	  OF	  APPEALS	              FILED IN
                                                                                                   4th COURT OF APPEALS
                                              FOURTH	  COURT	  OF	  APPEALS	  DISTRICT	   SAN ANTONIO, TEXAS
                                                             SAN	  ANTONIO,	  TEXAS	            12/29/15 5:46:51 PM
                                                                                                     KEITH E. HOTTLE   	  
                                                                                                           Clerk
                                                                                 	  
                                                        KEVIN	  DSHON	  JOHNSON,	  
                                                                                 	  
                                                                      Appellant	  
                                                                                 	  
                                                                                V.	  
                                                                                 	  
                                                            THE	  STATE	  OF	  TEXAS,	  
                                                                                 	  
                                                                          Appellee	  
                                                                                                                       	  
                                                                                 	  
                                       ON	  APPEAL	  FROM	  THE	  187th	  DISTRICT	  COURT	  
                                                        OF	  BEXAR	  COUNTY	  TEXAS	  
                                                 CAUSE	  NUMBER	  2011-­‐CR-­‐0685
                                                                                                                       	  
                                                                                 	  
                                                       BRIEF	  FOR	  THE	  APPELLANT	  
	             	              	        	       	           	          	          	  
	  
	             	              	                	              	             	            	                                             EDWARD	  F.	  SHAUGHNESSY	  
                                          	              	             	                      	                              	  	  	  206	  E.	  Locust	  Street	  
	             	              	                	              	             	                            	                             San	  Antonio,	  Texas	  78212	  
	             	              	                	              	             	                            	                             (210)	  212-­‐6700	  
	             	              	                	              	             	                            	                             (210)	  212-­‐2178	  (FAX)	  
	             	              	                	              	             	                            	                             Shaughnessy727@gmail.com	  
	             	              	                	              	             	                            	                             SBN	  18134500	  
                                                                                                                                             	  	  	  
                                                                                       	  	  	  	  	  	  	  	  	   	                            	   	  	  
       	  
ORAL	  ARGUMENT	  WAIVED	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	               ATTORNEY	  FOR	  APPELLANT
                                                     TABLE	  OF	  CONTENTS	  
	  
Table of Contents ............................................................................................. i

Table of Interested Parties .............................................................................. ii

Table of Authorities ........................................................................................iii

Brief for the Appellant..................................................................................... 1

Summary of the Argument.............................................................................. 3
	  
Appellant’s	  Sole	  Point	  of	  Error	  .................................................................................................	  4

Argument and Authorities .............................................................................. 4

Conclusion and Prayer .................................................................................... 8

Certificate of Service ....................................................................................... 9

Certificate of
Compliance…………………………………………………………………………... ............. 10
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                                                                         i
                                                                                                                                                      PARTIES	  AND	  COUNSEL	  
	  
	  
	  
	  
TRIAL	  COUNSEL	  FOR	  THE	  STATE:	  
	  
MICHAEL	  DE	  LEON	  
Assistant	  Criminal	  District	  Attorney	  
Bexar	  County,	  Texas	  
San	  Antonio,	  Texas	  78205	  
	  
TRIAL	  COUNSEL	  FOR	  APPELLANT:	  
	  
DEBORAH	  BURKE	  
325	  South	  Main	  
San	  Antonio,	  Texas	  78205	  
	  
	  
	  
APPELLANT’S	  ATTORNEY	  ON	  APPEAL:	  
	  
EDWARD	  F.	  SHAUGHNESSY,	  III	                                                                                                                                         	                                             	                                             	  
206	  E.	  Locust	  Street	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
San	  Antonio,	  Texas	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(210)212-­‐6700	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
(210)	  212-­‐2178	  Fax	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
SBN	  18134500	  
	  
	  
TRIAL	  JUDGE:	  
	  
PAT	  PRIEST	  
187th	  Judicial	  District	  
	  Bexar	  County,	  Texas	  
                                                                                                                                                                                                      	  




                                                                                                                                                                                                                      ii
                                                     	  
                                                     	  
                                     TABLE	  OF	  AUTHORITIES	  
	  

Case(s)	      	      	     	         	     	           	     	     	     	  Page(s)	  
	  

Mempa v. Rhay, 389 U.S. 128, 88 S. Ct. 254, 19 L. Ed. 2d 336 (1967) ............. 6

Davila v. State, 767 S.W.2d 205 (Tex. App.-Corpus Christi, 1989) .................. 7

Diaz v. State, 172 S.W.3d 668 (Tex. App.-San Antonio, 2005) ......................... 6

Ex Parte Shivers, 501 S.W.2d 898 (Tex. Crim. App. 1973) ............................... 6

LeBlanc v. State, 768 S.W.2d 881 (Tex. App.-Beaumont, 1989) ....................... 6
Morris v. State, 837 S.W.2d 789 (Tex. App.-Houston [14th Dst.], 1993) .......... 6




                                                       iii
                                                                                NO.	  04-­‐15-­‐00608-­‐CR	  
                                                                                               	  
                                                 	  
                                                 	  
            KEVIN	  DSHON	  JOHNSON,	                                 	           	  	  	  §	     	     	  	  	  COURT	  OF	  APPEALS,	  FOURTH	  
                                                 	  
	  	   Appellant	   	                                  	   	       	           	  	  	  §	  
                                                 	  
      	  	  	  	  	  	  	  	  V.	  	   	   	   	   	       	           	  	  	  §	     	     	  	  	  COURT	  OF	  APPEALS	  DISTRICT	  
 	  
               	  
       THE	  STATE	  OF	  TEXAS,	   	                               	           	  	  	  §	  
               	  
 	  	   Appellee	   	      	       	                               	           	  	  	  §	     	     	  	  	  	  SAN	  ANTONIO,	  TEXAS	  
               	  


                                                                       BRIEF FOR THE APPELLANT



                  TO THE HONORABLE COURT OF APPEALS:

                                 Now comes the appellant, Kevin Dshon Johnson, and files this

                  brief in Cause No. 04-15-00608-CR. The appellant appeals from an

                  order revoking his probation and sentencing him to five years of

                  confinement in cause number 2011-CR-0685 entered on August 19,

                  2015. The appellant was indicted by a Bexar County Grand Jury on

                  August 6, 2013 for the offense of Possession of a Controlled Substance

                  in cause number 2011-CR-0685. The appellant was subsequently

                  placed on community supervision for a period of five years. The

                  appellant’s community supervision was subsequently revoked and he

                                                                                                          1
was sentenced to the Texas Department of Criminal Justice-

Institutional Division for a period of five years. A two-thousand

($2,000.00) dollar fine was also assessed. The appellant filed a timely

Notice of Appeal and this appeal has followed.




                                   2
                      SUMMARY OF ARGUMENT

      The trial Court erred in revoking the appellant’s community

supervision and sentencing him to five years of incarceration because

the record does not demonstrate a knowing plea of true to the

allegations found to be true by the trial Court at the hearing on the

motion to revoke community supervision.




                                   3
                         APPELLANT’S SOLE
                          POINT OF ERROR

      The trial Court erred in granting the State’s motion to revoke

the appellant’s community supervision in the absence of a knowing

and voluntary plea of true by the appellant to the allegations set forth

in the State’s First Amended Motion to Revoke Community

Supervision (Adult Probation).



               STATEMENT OF APPLICABLE FACTS

      On October 10, 2014 the State of Texas caused to be filed a First

Amended Motion to revoke Community Supervision (Adult

Probation) in cause number 2011-CR-0655. On August 15, 2015 the

motion came to be heard in the 187th District Court of Bexar County.

Counsel for the appellant informed the trial Court that the parties had

not been able to reach an agreement as to the disposition of the

matter. During the course of the hearing on the State’s motion, an

abbreviated evidentiary hearing was conducted in the convicting

court. During the course of that hearing, the trial Court informed the

appellant that the State of Texas had filed with the Court an amended

motion to revoke his probation along with a supplement to that

motion. (R.R.4-3) The record reflects that the appellant’s attorney

                                   4
had informed him that if he entered a plea of true he would receive a

three-year sentence, which appellant’s counsel confirmed.1

        Additionally trial counsel informed the trial Court that the

appellant was going to plead true to “everything” and that she had

told the appellant of the contents of the various motions. (R.R.4-3)

The trial Court then informed the appellant that there were “ a lot of

allegations of failure to report and so forth; allegations of use of

marijuana… failure to pay all the fees you were supposed to pay.”

(R.R.4-5) The appellant was then asked by the trial Court if except

failure to pay was true: the appellant then answered the trial Court in

the affirmative. (R.R.4-5) The State of Texas presented no evidence

in support of the motion or motions. Nor did the State ask leave of

the Court to proceed on the amended motion to revoke of the

supplement thereto. After the sides had rested, the appellant

inquired of the Court regarding the fact that his Court of Bexar

County.




1
  This representation is in accord with the prosecutor’s recommendation that the appellant be
revoked and sentenced to a term of three years incarceration. The trial Court at that point
informed the parties that the minimum punishment available was in fact five years of
incarceration. (R.R.4-6)


                                               5
                  ARGUMENT AND AUTHORITIES

      The defendant at a hearing on a State’s motion to revoke his

probation enjoys a constitutional right to due process of law that

includes the right to assistance of effective counsel. Ex Parte Shivers,

501 S.W.2d 898 (Tex. Crim. App. 1973). See: Diaz v. State, 172
S.W.3d 668 (Tex. App.-San Antonio, 2005). The Sixth Amendment’s

right to effective assistance of counsel is implicated in the course of a

motion to revoke hearing. Mempa v. Rhay, 389 U.S. 128, 88 S. Ct.
254, 19 L. Ed. 2d 336 (1967).

      The instant case reveals a scenario wherein the appellant was

denied his right to due process of law as implicated by his Sixth

Amendment right to effective assistance of counsel. This violation is

not speculative; on the contrary the record demonstrates that the

appellant’s plea of true was premised upon his misguided belief that

his plea of true would result in the imposition of a three-year

sentence. The appellant’s misperception was confirmed both by the

comments of his counsel and those of the prosecutor. Consequently

the plea of true entered by the appellant was involuntary and cannot

be considered valid. See: Morris v. State, 837 S.W.2d 789 (Tex. App.-



                                    6
Houston [14th Dst.], 1993); LeBlanc v. State, 768 S.W.2d 881 (Tex.

App.-Beaumont, 1989); Davila v. State, 767 S.W.2d 205 (Tex. App.-

Corpus Christi, 1989).




                                 7
                       PRAYER FOR RELIEF

     WHEREFORE, PREMISES CONSIDERED, Appellant, Kevin

Johnson, prays that this Court, reverse the judgment of the trial

Court and remand the cause.



//Edward F. Shaughnessy,III



EDWARD F. SHAUGHNESSY, III
206 E. Locust
San Antonio, Texas 78212
(210) 212-6700
(210) 212-2178 (fax)
SBN 18134500
Shaughnessy727@gmail.com
Attorney for the appellant




                                  8
                     CERTIFICATE OF SERVICE

      I, Edward F. Shaughnessy, III, attorney for the appellant hereby

certify that a true and correct copy of the instant pleading was served

upon Nico LaHood Criminal District Attorney for Bexar County,

attorney for the appellee, at 101 W. Nueva , San Antonio, Texas 78205

by use of the U.S. Mail on this the ___ of December, 2015.


//Edward F. Shaughnessy,III
____________________

Edward F. Shaughnessy, III
Attorney for the Appellant




                                   9
                 CERTIFICATE OF COMPLIANCE

     I, Edward F. Shaughnessy, III, attorney for the appellant,

hereby certify that the instant document contains 1251 words.

//Edward F. Shaughnessy,III
_____________________
Edward F. Shaughnessy, III
	  




                                 10